Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 8/2/2021.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner can’t find in the specification nor in the sections that the applicant has pointed out as support, any based on the first motion vector and a plurality of second blocks based on the second motion vector. The only thing the examiner can find is the association of blocks with the motion vector but not the determination of the blocks based on the motion vectors.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 states determining a plurality of first and second blocks. IT is unclear as to what a plurality of first blocks are. Wouldn’t a plurality of blocks contain a sequential order of numbers samples, such as 1st, second, 3rd, etc?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,10, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9225996 B2-Ramachandran et al (Hereinafter referred to as “Ram”), in view of Patent 9148667 B2-Chien et al (Hereinafter referred to as “Chien”).
Regarding claim 1, Ram discloses a computer-implemented method (fig 12-13) comprising:
determining a first motion vector and a second motion vector (Column 18, lines 60-67, wherein at least one motion vector is generated for a macroblock), wherein the first motion vector and the second motion vector are associated with a target block (Column 18, lines 60-67, wherein at least one motion vector is generated for a macroblock. IT is interpreted that at least one include two and the macroblock is the associated target block):
determining a plurality of first blocks associated with a first motion vector and a plurality of second blocks associated with a second motion vector (column 4, lines 5-20, wherein for each macroblock or macroblock pair of a field or frame (each macroblock is interpreted as a plurality of first and second block because 1 macroblock has a first plurality of blocks and a second macroblock (since it said each) has a second plurality of blocks), one or more motion vectors are determined. Fig 8 shows multiple macroblocks. Therefore, a first and second plurality of blocks are taught);
determining a sum of absolute transformed difference (SATD) between one of the plurality of first blocks and one of the plurality of second blocks (column 4, lines 41-55, wherein SATD is determined based on the reference macroblock and candidate macroblock); and
refining the first motion vector and the second motion vector (column 4, lines 60-67, wherein generates a refined motion vector for each macroblock of the plurality of macroblocks) based on the determined SATDs (column 13, lines 55-58 to column 14, lines 1-7, wherein generates a refined motion vector for the plurality of sub-blocks for the plurality of partitions of the macroblock of the plurality of macroblocks, based on the SATD).
Ram fails to disclose in detail determining a plurality of first blocks based on a first motion vector and a plurality of second blocks based on a second motion vector.
However, in the same field of endeavor, Chien discloses determining a plurality of first blocks based on a first motion vector and a plurality of second blocks based on a second motion vector (Column 13, lines 65-67, wherein generating predictive block based on the motion vector). Accordingly, it is well known that determining prediction blocks are based on motion vectors. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the computer implemented method of determining a plurality of first blocks associated with a first motion vector and a plurality of second blocks associated with a second motion vector disclosed by Ram by substituting generating predictive block based on the motion vector as taught by Chien as the substitution would have resulted in the predictable result of providing a plurality of predictive blocks based on motion vectors.
Regarding claim 3, Ram discloses the method of claim 1, wherein determining the SATD comprises: generating a difference block between one of the plurality of first blocks and one of the plurality of second blocks; performing a first transform on the difference block, to generate a plurality of absolute transformed coefficients; and determining a sum of the plurality of absolute transformed coefficients, as the SATD associated with the one of the plurality of first blocks and the one of the plurality of second blocks(column 13, lines 55-58 SATD. The examiner is taking official notice as it is well known that SATD is determined by the method of this limitation. Doing so would increase coding efficiency by calculating to measure the quality of multiple blocks).
Regarding claim 10, analyses are analogous to those presented for claim 1 and are applicable for claim 10, wherein a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to cause the apparatus (fig 1-3).
Regarding claim 12, analyses are analogous to those presented for claim 3 and are applicable for claim 12.
Regarding claim 18, analyses are analogous to those presented for claim 1 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 3 and are applicable for claim 19.
Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9225996 B2-Ramachandran et al (Hereinafter referred to as “Ram”), in view of Patent 9148667 B2-Chien et al (Hereinafter referred to as “Chien”), in view of US20090296820 A1-Hiranuma et al (hereinafter referred to as “Hir”).
Regarding claim 2, Ram discloses the method of claim 1 (see claim 1), 

However, in the same field of endeavor, Hir discloses wherein the plurality of first blocks comprise: an original first block on an original first position referred to by the first motion vector and at least one shifted first block on a position shifted from the original first position([0012], [0040-0041], [0058]-0061], [0092], [0096]), and wherein the plurality of second blocks comprise: an original second block on an original second position referred to by the second motion vector; and at least one shifted second block on a position shifted from the original second position ([0012], [[0064]-0065], [0092]-[0096], [0110]-[0113]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Ram and Chien to disclose wherein the plurality of first blocks comprise: an original first block on an original first position referred to by the first motion vector; and at least one shifted first block on a position shifted from the original first position, and wherein the plurality of second blocks comprise: an original second block on an original second position referred to by the second motion vector; and at least one shifted second block on a position shifted from the original second position as taught by Hir, to accurately detect the motion vector of the target block is enhanced ([01127], Hir).
Regarding claim 11, analyses are analogous to those presented for claim 2 and are applicable for claim 11.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9225996 B2-Ramachandran et al (Hereinafter referred to as “Ram”), in view of Patent 9148667 B2-Chien et al (Hereinafter referred to as “Chien”), in view of US 20060233258-A1-Holcomb et al (Hereinafter referred to as “Holcomb”).
Regarding claim 4, Ram discloses the method of claim 3 (see claim 3),
Ram and Chien fail to disclose performing downsampling on the difference block, before the first transform is performed on the difference block; or performing dowsampling on the one of the plurality of first blocks and the one of the plurality of second blocks, before generating the difference block.
However, in the same field of endeavor, Holcomb discloses performing downsampling on the difference block, before the first transform is performed on the difference block; or performing dowsampling on the one of the plurality of first blocks and the one of the plurality of second blocks, before generating the difference block ([0028-0029], [0093-0095], [0104]-0105], [0108]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Ram and Chien to disclose performing downsampling on the difference block, before the first transform is performed on the difference block; or performing dowsampling on the one of the plurality of first blocks and the one of the plurality of second blocks, before generating the difference block as taught by Holcomb, to improve the efficiency of the video codec ([0023], Holcomb)
Regarding claim 13, analyses are analogous to those presented for claim 4 and are applicable for claim 13
Claims 5-6, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9225996 B2-Ramachandran et al (Hereinafter referred to as “Ram”), in view of Patent 9148667 B2-Chien et al (Hereinafter referred to as “Chien”), in view of US 20060233258-A1-Holcomb et al (Hereinafter referred to as “Holcomb”), in view of US 20090092189-A1-Tsuchiya et al (Hereinafter referred to as “Tsuc”).
Regarding claim 5, Ram discloses the method of claim 3 (see claim 3)
Ram, Chien, and Holcomb fail to disclose wherein performing the first transform on the difference block, to generate the plurality of absolute transformed coefficients comprises: splitting the difference block into a plurality of difference sub-blocks; and performing the first transform on the plurality of difference sub-blocks, to generate the plurality of absolute transformed coefficients.
However, in the same field of endeavor, Tsuc discloses wherein performing the first transform on the difference block, to generate the plurality of absolute transformed coefficients comprises: splitting the difference block into a plurality of difference sub-blocks; and performing the first transform on the plurality of difference sub-blocks, to generate the plurality of absolute transformed coefficients ([0093-0094], [0098]-0104], [0212]-[215]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Ram, Chien,  and Holcomb to disclose wherein performing the first transform on the difference block, to generate the plurality of absolute transformed coefficients comprises: splitting 
Regarding claim 6, Ram discloses the method of claim 3 (See claim 3), 
Ram, Chien, and Holcomb fail to disclose wherein generating the difference block comprises: splitting the one of the plurality of first blocks and the one of the plurality of second blocks into a plurality of first sub-blocks and a plurality of second sub-blocks, respectively; and generating difference sub-blocks between each of the plurality of first sub-blocks and a corresponding second sub-block, and wherein performing the first transform on the difference block comprises: performing the first transform on the difference sub-blocks, to generate the plurality of absolute transformed coefficients.
However, In the same field of endeavor, Tsuc discloses wherein generating the difference block comprises: splitting the one of the plurality of first blocks and the one of the plurality of second blocks into a plurality of first sub-blocks and a plurality of second sub-blocks, respectively; and generating difference sub-blocks between each of the plurality of first sub-blocks and a corresponding second sub-block ([0093]-0094], [0098]-[0104], [0212]-0215]), and wherein performing the first transform on the difference block comprises: performing the first transform on the difference sub-blocks, to generate the plurality of absolute transformed coefficients ([0012], [0165-0168]).

Regarding claim 8, Ram discloses the method of claim 3 (see claim 3) 
	Ram, Chien,  and Holcomb fail to disclose wherein the first transform is a Hadamard transform, a discrete cosine transform (DCT), or a discrete sine transform (DST).
However, in the same field of endeavor, Tsuc discloses wherein the first transform is a Hadamard transform, a discrete cosine transform (DCT), or a discrete sine transform (DST) ([0003]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Ram, Chien, and Holcomb to disclose wherein the first transform is a Hadamard transform, a discrete cosine transform (DCT), or a discrete sine transform (DST) as taught by Tsuc, to improve picture quality as well as the compression efficiency ([0087], Tsuc).
Regarding claim 14, analyses are analogous to those presented for claim 5 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 6 and are applicable for claim 15
Regarding claim 19, analyses are analogous to those presented for claim 5 and are applicable for claim 19.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9225996 B2-Ramachandran et al (Hereinafter referred to as “Ram”), in view of Patent 9148667 B2-Chien et al (Hereinafter referred to as “Chien”), in view of US 20160323599 A1-Lu et al (Hereinafter referred to as “Lu”).
Regarding claim 9, Ram discloses the method of claim 1 (see claim 1), 
Ram and Chien fail to disclose wherein refining the motion vector comprises: determining a first block and a second block with a lowest SATD; and determining a refined motion vector based on the determined first block and second block with the lowest SATD.
However, in the same field of endeavor, Lu discloses wherein refining the motion vector comprises: determining a first block and a second block with a lowest SATD; and determining a refined motion vector based on the determined first block and second block with the lowest SATD ([0033]-[0035], [0043], [0047]-[0049]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Ram and Chien to disclose wherein refining the motion vector comprises: determining a first  as taught by Lu, to improve picture quality as well as the compression efficiency ([0045], Lu).
Regarding claim 17, analyses are analogous to those presented for claim 9 and are applicable for claim 17
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487